                 Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 1 of 6




1
2
3                                                                    The Honorable Marsha J. Pechman

4
5
6
7
8
9                               IN THE UNITED STATES DISTRICT COURT,

10                                WESTERN DISTRICT OF WASHINGTON

11
      Eve Productions, LLC                             )   Case No.: 2:21-cv-251-MJP
12                                                     )
                          Plaintiff,                   )   PLAINTIFF’S EX PARTE MOTION FOR
13       vs.                                           )   LEAVE TO ISSUE FRCP 45 SUBPOENA
14                                                     )   ON THIRD PARTIES AND TO EXTEND
      Doe aka fbkf@sroff.com,                          )   DEADLINE TO SERVE
15                                                     )
                          Defendant.                   )   NOTE ON MOTION CALENDAR:
16                                                     )   June 28, 2021
17                                                     )
                                                       )
18                                                     )
                                                       )
19                                                     )
20
21   PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO ISSUE FRCP 45 SUBPOENA ON

22                    THIRD PARTIES AND TO EXTEND DEADLINE TO SERVE
               Plaintiff Eve Productions, LLC (“Plaintiff”) files this Motion for Leave to Issue Federal
23
24   Rules of Civil Procedure (“FRCP”) 45 Subpoena on Third Parties and to Extend the Deadline to

25   Serve the Defendant by 60 days to September 27, 2021 in the above captioned case, by and through
26   its counsel. Through early discovery granted by this court, Plaintiff has identified the subscriber
27
     of the Internet service confirmed to have committed infringing activities. However, the subscriber
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                        Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 1                         75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                    Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
              Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 2 of 6




1    resides in a household with other individuals who may be the actual defendant. Thus, Plaintiff

2    cannot conclusively determine the proper defendant. Plaintiff moves this court to grant it leave to
3    issue a FRCP 45 subpoena on the identified subscriber in order to ascertain the proper defendant.
4
     This information is essential to prosecuting the complaint filed by Plaintiff in this case. See
5
     Complaint [Doc. #1].
6
7                                 I.      FACTUAL BACKGROUND

8           Plaintiff is the owner of the copyright registrations for the Work Ava. See Complaint [Doc.
9    #1] at ¶65. As shown in Exhibit “1” to the Complaint, the Doe Defendant is a BitTorrent user
10
     whose computer is interconnected with others and used for illegally copying and distributing
11
     Plaintiff’s motion picture to others. See Exhibit “1” [Doc. #1-1], Complaint [Doc. #1] at ¶44-58.
12
13   Plaintiff is suing the Doe Defendant for using the Internet, specifically the BitTorrent file

14   distribution network, to commit copyright infringement. See Id.
15          Plaintiff was granted early discovery [Doc. #6, 10] on the Internet Service Providers
16
     (“ISPs”) assigned the Internet Protocol (“IP”) addresses found to have committed the infringing
17
     activity and on the rental home where Defendant Doe committed further infringements. After
18
19   receipt of the identity of the subscriber from the relevant ISPs and rental home management

20   company (“Meredith Lodging, LLC”), Plaintiff engaged in further due diligence in a good faith
21   effort to confirm that the identified subscriber was the person responsible for the infringing
22
     conduct, including utilizing publicly available social media information from Facebook and
23
     LinkedIn. See Decl. of Counsel at ¶3. Plaintiff has determined that the identified subscriber is an
24
25   adult member in a household with other adult individuals. See Id. at ¶3. In order to determine

26   whether the identified subscriber committed the infringements, or another adult in the household
27   committed the infringements, Plaintiff sent an email to the identified subscriber requesting
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                        Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 2                         75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                    Kailua-Kona, HI
                                                                                 Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 3 of 6




1    voluntary participation in identifying the actual infringer if different from the subscriber. Plaintiff

2    did not receive any responses. See Id. at ¶5.
3           As such, Plaintiff is left with the options of proceeding against the identified subscriber as
4
     provided by the ISPs and Meredith Lodging, LLC and possibly substituting another party on
5
     discovery, or seeking further discovery to ascertain the identifies of the true Defendant prior to
6
7    naming the parties.

8                                               II.     ARGUMENT
9           A) Plaintiff should be permitted to issue FRCP 45 subpoenas
10
            Federal Rule of Civil Procedure 26(d)(1) authorizes a court to permit discovery before the
11
     Rule 26(f) conference upon a showing of “good cause” for the party’s need for expedited
12
13   discovery. See, e.g., Renaud v. Gillick, No. 06-1304, 2004 WL 98465, at *2-3 (W.D. Wash. Jan.

14   8, 2007) (analyzing the Ninth Circuit standard of “good cause” and cases permitting expedited
15   discovery); Microsoft Corp. v. Mai, 2009 WL 1393750, at *5 (W.D. Wash. 2009) (“Good cause
16
     may be found where the need for expedited discovery, in consideration of the administration of
17
     justice, outweighs the prejudice to the responding party”); Columbia Ins. Co. v. Seescandy.com,
18
19   185 F.R.D. 573, 577 (N.D. Cal. 1999) (noting that courts have permitted “limited discovery to

20   ensue after filing of the complaint to permit the plaintiff to learn the identifying facts necessary to
21   permit service on the defendants”) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).
22
     Factors considered by courts in determining whether to allow early discovery include: (1) whether
23
     plaintiff has made a prima facie showing of infringement; (2) whether plaintiff has identified the
24
25   doe defendants with sufficient particularity; and, (3) whether the requested discovery is likely to

26   lead to identifying information. See, e.g., Patrick Collins, Inc. v. Does 1-1219, 2010 WL 5422569
27   at *2 (N.D. Cal. Dec. 28, 2010) (citations omitted). All of these factors are satisfied in this case.
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                          Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 3                           75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                      Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 4 of 6




1           With respect to the first factor, Plaintiff has made a prima facie case of copyright

2    infringement. Plaintiff has alleged that it owns and registered the copyright of the subject Work,
3    that the Defendant reproduced and distributed the Work, and that Plaintiff has suffered resulting
4
     damage. See Complaint [Doc. #1] at ¶¶117-127. With respect to its claim for contributory
5
     copyright infringement, Plaintiff has alleged that Defendant, by participating in the file-sharing,
6
7    caused or contributed to the direct infringement by others. See Id. at ¶¶128-133.

8           Second, Plaintiff has identified the Defendant with as much specificity as was available to
9    it. In response to subpoenas, the ISPs and Meredith Lodging, LLC provided the subscriber’s
10
     identity, but Plaintiff cannot completely ascertain whether the named subscriber or a member of
11
     her household should be the named Defendant, absent the requested discovery.
12
13          Finally, the early discovery requested by Plaintiff is likely to reveal identifying information

14   that will allow Plaintiff to identify and serve process on the Doe Defendant. The early discovery
15   requested by the Plaintiff will likely reveal the true individual who conducted the infringing
16
     activity or at least eliminate some individuals. Particularly, Plaintiff is confident that a deposition
17
     of the identified subscriber will lead to a good faith belief of which of the household members are
18
19   responsible for the activity and thus should be named as the appropriate Defendant.

20          Accordingly, Plaintiff submits that it has shown good cause to allow it to conduct early
21   discovery as requested.
22
            b) Suggested parameters for FRCP 45 subpoena
23
            In view of the plaintiff’s responsibility to avoid imposing undue burden or expense on the
24
25   person subject to the subpoena per FRCP 45(d), this court has previously granted a FRCP 45

26   subpoena in similar circumstances with strict parameters. Dallas Buyers Club, LLC v. Does 1-10,
27   No. C14-1819RAJ (W.D. Wash. July 1, 2015). Plaintiff requests leave to file third party subpoenas
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                          Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 4                           75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                      Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
                Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 5 of 6




1    to the subscriber identified by the ISPs and Meredith Lodging, LLC in line with the applicable

2    conditions as in Dallas Buyers Club:
3             1. All depositions conducted by Plaintiff will be conducted online or telephonically,
4
     assuring no need for burdensome travel, particularly in light of ongoing COVID-19 restrictions.
5
     Plaintiff shall take into consideration the subscriber’s work schedule and day to day life
6
7    requirements when determining a schedule for the deposition. Depositions will be limited to no

8    longer than 2 hours.
9             2. Plaintiff shall serve a copy of this Order with any subpoenas issued pursuant to this
10
     Order.
11
              3. The subpoenas authorized by this Order shall be deemed appropriate court orders under
12
13   47 U.S.C. § 551.

14            4. Plaintiff’s subpoena shall demand only deposition testimony at a deposition of two hours
15   or fewer, and shall provide at least 30 days from the date of service for compliance.
16
              5. Within 90 days of service of the subpoena, Plaintiff shall file an amended complaint
17
     naming a defendant or dismissing the case.
18
19            6. Any information disclosed to Plaintiff in response to a subpoena may be used by Plaintiff

20   solely for the purpose of protecting its rights under the Copyright Act, 17 U.S.C. § 101, et seq.
21            Given the similar nature of this case, Plaintiff submits that an order containing the same
22
     conditions be entered. In the alternative, Plaintiff requests leave to name the identified subscriber
23
     or other resident and further leave to substitute without prejudice parties as may be properly
24
25   identified with formal discovery.

26            c) Plaintiff has shown good cause to extend the deadline to serve
27            Pursuant to Federal Rules of Civil Procedure 4(m) and 6(b), Plaintiff seeks approval of this
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                         Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 5                          75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                     Kailua-Kona, HI
                                                                                  Telephone (808) 464-4047
               Case 2:21-cv-00251-MJP Document 11 Filed 06/28/21 Page 6 of 6




1    Court to extend the deadline to serve the Defendant. Since Plaintiff requests above for this court

2    to issue a FRCP 45 subpoena in order for Plaintiff to confirm the identity of the Defendant, Plaintiff
3    cannot properly serve process on the Defendant. Music Grp. Macao Commercial Offshore Ltd. v.
4
     John Does I-IX, 2014 WL 11010724, at *1 (W.D. Wash. 2014) (“Courts routinely permit early
5
     discovery for the limited purpose of identifying ‘Doe’ defendants on whom process could not
6
7    otherwise be served.”). Thus, should this Court grant Plaintiff’s Motion for FRCP 45 subpoena,

8    Plaintiff will conduct deposition on the identified subscriber. Assuming a 30 day notice for the
9    deposition, time for contesting the subpoena, and subsequent investigation and due diligence,
10
     Plaintiff will likely not be able to serve the proper Defendant by July 26, 2021. Thus, Plaintiff
11
     requests a 60 day extension of the deadline to serve Defendant to September 27, 2021.
12
13                                             III.   CONCLUSION

14          For the foregoing reasons, Plaintiff requests that this Court grant leave to the Plaintiff to
15   issue FRCP 45 subpoena to the identified subscriber and extend the deadline to serve by 60 days.
16
17
            DATED: Kailua-Kona, Hawaii, June 28, 2021.
18
19
     /s/ Joshua Lee _________________
20   Joshua Lee, WSBA No. 57358
     CULPEPPER IP, LLLC
21   75-170 Hualalai Road, Suite B204
22   Kailua-Kona, Hawaii 96740
     Telephone:     (808) 464-4047
23   Facsimile:     (202) 204-5181
     E-Mail:        joshua.lee@culpepperip.com
24
25
26
27
28

     PLAINTIFF’S EX PARTE MOTION FOR LEAVE TO                                          Culpepper IP, LLLC
     ISSUE FRCP 45 SUBPOENA AND EXTEND DEADLINE 6                           75-170 Hualalai Road, Suite B204
     (2:21-cv-251-MJP)                                                                      Kailua-Kona, HI
                                                                                   Telephone (808) 464-4047
